Citation Nr: 1456837	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  14-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota.


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from service from January 1949 to January 1950 and from November 1950 to November 1951.  

The Veteran died in November 2012, and the appellant seeks recognition as his surviving spouse in her pursuit of entitlement to VA death benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The September 2013 decision denied the appellant's claim for dependency and indemnity compensation, death pension and accrued benefits.  The December 2013 statement of the case characterized the issue on appeal as whether or not VA was correct to deny a claim of death pension benefits and continued the denial based on incomplete marital information.  However, as the agency of original jurisdiction denied the issue based on a determination that the appellant was not a proper claimant, the issue has been recharacterized as reflected on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On November 6, 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, that withdrawal of her claim for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2014).  

An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2014).

In correspondence, received by VA on November 6, 2014, the appellant withdrew her appeal as to the issue of entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, it is therefore dismissed.



ORDER

The appeal for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits, is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


